 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    JOSEPH M. ALLEN,

 9                                  Plaintiff,            Case No. C17-1625-JCC-MAT

10           v.                                           ORDER DIRECTING PLAINTIFF TO
                                                          SUPPLEMENT RECORD
11    MARK MILLER,

12                                  Defendant.

13

14          This is a civil rights action brought under 42 U.S.C. § 1983. Currently pending before the

15   Court is defendant’s motion for summary judgment. Plaintiff, in his materials filed in response to

16   defendant’s summary judgment motion, references a declaration which he claims to have filed on

17   August 6, 2018. (See Dkt. 42 at 4, 5; Dkt. 43 at 1, 5.) No such declaration was ever received by

18   the Court. Had such a declaration been filed, it would have preceded the filing of defendants’

19   summary judgment motion and, thus, would not technically be considered part of the summary

20   judgment materials. However, plaintiff submitted no other evidence in opposition to defendant’s

21   motion, and the Court is reluctant to proceed on what may be less than a complete record.

22   Accordingly, the Court hereby ORDERS as follows:

23   ///

     ORDER DIRECTING PLAINTIFF
     TO SUPPLEMENT RECORD - 1
 1          (1)     Plaintiff shall submit to the Court, not later than Monday, November 26, 2018, a

 2   copy of the declaration referenced in his response to defendant’s summary judgment motion (Dkt.

 3   42) and in his response to defendant’s declaration (Dkt. 43). No extensions of this deadline will

 4   be granted, and no additional briefing or evidence will be accepted from plaintiff.

 5          (2)     Defendant’s motion for summary judgment (Dkt. 38) is RE-NOTED on the Court’s

 6   calendar for consideration on November 30, 2018. Assuming plaintiff submits the referenced

 7   declaration, defendant may, if so chooses, file a supplemental reply brief in support of his summary

 8   judgment motion not later than the designated noting date.

 9          (3)     The Clerk is further directed to send copies of this Order to plaintiff, to counsel for

10   defendant, and to the Honorable John C. Coughenour.

11          DATED this 5th day of November, 2018.

12

13                                                         A
                                                           Mary Alice Theiler
14                                                         United States Magistrate Judge

15

16

17

18

19

20

21

22

23

     ORDER DIRECTING PLAINTIFF
     TO SUPPLEMENT RECORD - 2
